DETAILED ACTION


Information Disclosure Statement
The reference cited within the IDS document submitted on February 18, 2021 has been considered.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2019/0393347 A1, hereinafter referred to as ‘Kim’).
As to claim 1, Kim teaches a semiconductor structure as shown in figure 13 (with supporting details in figures 9-12), wherein the semiconductor structure comprises:
a substrate (101); 
a transistor on the substrate, the transistor comprising: 
an epitaxial region (111, 113, 115, 117) on the substrate, having a first side boundary and a second side boundary opposite to the first side boundary; 

a fin structure (145, 147) on the substrate adjacent to the isolation structure; and 
a dielectric layer (142) between the fin structure and the isolation structure, wherein the dielectric layer is contacting both the fin structure and the isolation structure.  

As to claim 2, Kim teaches a channel (105) of the transistor comprises a fin.  See also paragraph (0023).


Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6, 7, and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter
Claims 8-14 and 21-26 are allowable, as detailed in the previous office action.
Claims 3, 6, 7, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 



				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812